Citation Nr: 1327836	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  12-04 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeal, the Veteran requested that he be afforded a Board hearing via video conference from the RO.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing in connection with this appeal.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


